        Case 0:21-cv-00125-SWS Document 32-1 Filed 07/29/21 Page 1 of 2




Stuart R. Day, WSB# 5-2244, sday@wpdn.net
Ryan J. Schwartz, WSB# 6-3611, rschwartz@wpdn.net
Ryan L. Ford, WSB# 7-4667, rford@wpdn.net
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
PO Box 10700
Casper, WY 82602
(307) 265-0700
(307) 266-2306 (facsimile)

Steven R. Popofsky, SPopofsky@kkwc.com
Pamela A. Frederick, PFrederick@kkwc.com
KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.
500 Fifth Avenue
New York, NY 10110
(212) 880-9882
(212) 986-8866 (facsimile)

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

RIA R SQUARED, INC.,                                )
a Delaware corporation,                             )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )      Case No. 21-CV-125
                                                    )
PAUL D. MCCOWN, AND                                 )
MCCOWN ENTERPRISES, LLC,                            )
a Wyoming Limited Liability Company                 )
                                                    )
       Defendants.                                  )


    ORDER GRANTING STIPULATED MOTION FOR EXTENSION OF TIME TO
                        ANSWER COMPLAINT


       THIS MATTER coming before the Court pursuant to the Stipulated Motion for Extension

of Time to Answer Complaint, and the Court, having reviewed the Motion and the Court file herein

and being fully advised, finds that good cause exists and the Motion should be granted;

       THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the

Stipulated Motion for Extension of Time to Answer Complaint is hereby granted and that

Defendants Paul D. McCown and McCown Enterprises, LLC’s deadline to file their response to
        Case 0:21-cv-00125-SWS Document 32-1 Filed 07/29/21 Page 2 of 2




the Plaintiff’s Complaint is hereby extended to August 16, 2021.

       DATED this _____ day of ______________, 2021.


                                            __________________________________________
                                            Honorable Scott W. Skavdahl
                                            United States District Court for the District of
                                            Wyoming
